DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 01/06/2021 is acknowledged. 
Claims 11-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/06/2021.

Claim Objections
Claim 8 objected to because of the following informalities:  Regarding claim 8, the limitation “the silicone adhesive coating” should be changed to –the silicone gel adhesive coating—in order to have proper antecedent basis.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 3, 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "approximately" in claim 3 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claim 3 recites the limitation “wherein a polyurethane film material has a thickness ranging from approximately 0.025 to 1.00 millimeters”, however the specification does not define what “approximately 0.025 to 1.00 millimeters” is as to what is considered as approximately “0.025 to 1.00” (e.g. is 0.024 or 1.01 considered to be part of the range of “approximately 0.025 to 1.00”?). 
The term "approximately" in claim 8 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claim 8 recites the limitation “wherein the silicone adhesive coating has a thickness ranging from approximately 0.025 to 0.2 millimeters”, however the specification does not define what “approximately 0.025 to 0.2 millimeters” is as to what is considered as approximately “0.025 to 0.2” (e.g. is 0.024 or 0.3 considered to be part of the range of “approximately 0.025 to 0.2”?). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1-10 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-9, 11 of copending Application No. 16/366,550 (reference application, hereinafter “app ‘550”). Although the claims at issue are not identical, they are not patentably distinct from each other because it would be obvious to one of ordinary skill in the art that the claimed invention of app ‘550 would be similar or narrower in score and, therefore would comprise all the features of the claimed invention of the present application.
Instant claim 1, is unpatentable over reference claims 2, 6. 
Instant claim 2, is unpatentable over reference claim 3. 
Instant claim 3, is unpatentable over reference claim 4. 
Instant claim 4, is unpatentable over reference claim 5. 
Instant claim 5, is unpatentable over reference claim 2. 
Instant claim 6, is unpatentable over reference claim 6. 
Instant claim 7, is unpatentable over reference claim 7.
Instant claim 8, is unpatentable over reference claim 8. 
Instant claim 9, is unpatentable over reference claim 9. 
Instant claim 10, is unpatentable over reference claim 11. 

Claims 1-3, 5-8, and 10 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-28 of copending Application No. 15/963,618 (reference application, hereinafter “app ‘618”). Although the claims at issue are not identical, they are not patentably distinct from each other because it would be obvious to one of ordinary 
Instant claim 1, is unpatentable over reference claims 21, 24. 
Instant claim 2, is unpatentable over reference claim 22. 
Instant claim 3, is unpatentable over reference claim 23. 
Instant claim 5, is unpatentable over reference claim 28. 
Instant claim 6, is unpatentable over reference claim 25. 
Instant claim 7, is unpatentable over reference claim 26 (note there are two claims numbered ‘26’, this refers to 1st claim 26).
Instant claim 8, is unpatentable over reference claim 26 (note there are two claims numbered ‘26’, this refers to 2nd claim 26). 
Instant claim 10, is unpatentable over reference claim 27. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Desai et al (US 2017/0128042, May 11, 2017, hereinafter “Desai”).
Regarding claim 1, Desai discloses An ultrasound transducer interface pad (ultrashield 10, e.g. Fig. 4 and corresponding description, comprising: 
(couplant layer 32, Fig. 4, re-produced below with annotations pointing to first and second surface, and corresponding description); and 
a hydrophilic layer formed on the first surface of the substrate (outer surface body contact layer 34, Fig. 4 and corresponding description; “the body contact layer 34 is typically hydrophilic so as to be acoustically conductive as well.” [0084]), 
wherein the hydrophilic layer is configured to be hydrated to provide an acoustic coupling between the ultrasound transducer and a patient (“The outer surface body contact layer 34 has controlled openings, such as submicron or micron sized openings (e.g. 1 nm, 0.05 .mu.m to 2.0 .mu.m), which both assist in retention of couplant within the adjacent couplant layer 32 and allow a slow release of the couplant from the couplant layer 32 to the skin or body surface. Thus, the body contact layer 34 can be considered as a filter itself or it may be comprised of such a filter [...] The release of couplant creates an uninterrupted pathway of acoustic conductance from the probe 14 to the skin or body surface of the patient. In other words, the release of couplant to the body surface causes the body surface to be acoustically conductive with the ultrasound. In many instances, the couplant is water which is non-obtrusive to the patient and easily absorbed, evaporated or wiped away after the procedure.” [0085]; also see “the body contact layer 34 may be placed into couplant to allow the couplant to absorb through the controlled openings of the layer 34 and into the couplant layer 32 for replenishment.” [0089]).

    PNG
    media_image1.png
    495
    477
    media_image1.png
    Greyscale

Regarding claim 6, Desai further discloses an adhesive layer formed on the second surface of the substrate and configured to adhere to an operational portion of an ultrasound transducer (“the probe contact layer 30 includes an adhesive 31 on at least one side of the contact layer 30. The adhesive 31 allows the ultrashield 10 to be affixed to the probe 14, such as the faceplate 12 of the probe 14 and optionally the housing 16. This creates an airless connection between the ultrashield 10 and the probe 14.” [0062], Fig. 4 and corresponding description).
Regarding claim 10, Desai further discloses a release layer provided over the adhesive layer (packaging layer 50b, Fig. 15 and corresponding description), 
wherein the release layer is to be removed prior to adhering to the adhesive layer to the ultrasound transducer (“the probe contact layer 30 has an adhesive 31 which adheres the probe contact layer to the packaging layer 50b. In some embodiments, when the packaging layer 50b is removed for use, the same adhesive 31 is then used to adhere the ultrashield 10 to the probe 14.” [0099]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Desai (US 2017/0128042).
Regarding claim 2, Desai discloses all the limitations of claim 1 as stated above and further suggests wherein the substrate layer comprises a polyurethane film material (“the couplant layer 32 comprises a couplant pouch 35 containing a couplant 37, as illustrated in FIG. 6. In such embodiments, the couplant pouch 35 has similar dimensions or volume as a couplant material 33 with a thickness of approximately 0.030 inches (30 mil) for fill volume. The probe contact layer 30 is typically comprised of a flexible polymer such as polyethylene, polyurethane, polypropylene, polyester, ethylene vinyl acetate, polyvinyl chloride, or the like. In each of these instances, the pouch 35 has a low level of attenuation co-efficient and shall provide minimal or no diminishment of ultrasound wave transmission.” [0067]; Examiner notes that this cited portion of Desai appears to contain a typographical error and the material of the pouch 35 is being disclosed in this section, not the contact layer 30, which was previously and separately described in e.g. [0061]). 
Regarding claim 3, Desai further suggests, as best understood in light of the 35 USC 112(b) rejection stated above, wherein the polyurethane film material has a thickness ranging from approximately 0.025 to 1.00 millimeters (“In such embodiments, the couplant pouch 35 has similar dimensions or volume as a couplant material 33 with a thickness of approximately 0.030 inches [0.762 millimeters]” [0067]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Desai (US 2017/0128042) as applied to claim 1 above and further in view of Courtney et al. (US 2016/0022244, January 28, 2016, hereinafter “Courtney”).
 Regarding claim 4, Desai discloses the limitations of claim 1 as stated above but fails to disclose wherein the hydrophilic layer comprises one of: an ultra-violet (UV) light or heat curable hydrophilic material.
However, Courtney teaches, in the same field of endeavor, an ultrasound transducer coated with a hydrophilic layer (hydrophilic coating 730, e.g. Fig. 15 and corresponding description, also see [0173]-[0174], [0195]). The hydrophilic layer comprises an ultra-violet (UV) light or heat curable hydrophilic material (“some example implementations, a hydrophilic coating may be a polymer based coating. Non-limiting examples of suitable coatings contain ingredients such as: polyethylene oxide, a poly acrylate base coat with a polyurethane top coat, polyurethane resin, polyhydroxyethyl methacrylate, and polyvinylpyrrolidone. Other examples of coatings include ceramic-based coatings, which mitigate the swell issues that may result from the use of polymeric coatings. Example ceramic-based coatings may contain alumina, titanium nitride, silver oxide, zirconia, zinc oxide, titanium dioxide, or copper oxide. Heat and UV are the two main curing techniques used for hydrophilic coatings, but others are available.” [0161]).
Therefore, because Desai and Courtney teach a hydrophilic layer that is used to enhance ultrasonic transmission by reducing acoustic impedance mismatch, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to substitute one type of hydrophilic layer for another to achieve the predictable result of enhancing ultrasonic transmission by reducing acoustic impedance mismatch using a particular type of hydrophilic layer, in this case an ultra-violet (UV) light or heat curable hydrophilic material. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Desai (US 2017/0128042) as applied to claim 1 above and further in view Lindekugel et al. (US 2014/0180116, June 26, 2014, Applicant submitted prior art via the IDS, hereinafter “Lindekugel”).
Regarding claim 5, Desai discloses the limitations of claim 1 as stated above. Although Desai further discloses a second layer formed on the second surface of the substrate that is configured to provide an acoustic coupling between the ultrasound transducer and the ultrasound transducer interface pad (probe contact layer 30, Fig. 4 and corresponding description), Desai fails to disclose a second hydrophilic layer formed on the second surface of the substrate, wherein the second hydrophilic layer is configured to be hydrated to provide an acoustic coupling between the ultrasound transducer and the ultrasound transducer interface pad.
second hydrophilic layer formed on the second surface of the substrate, wherein the second hydrophilic layer is configured to be hydrated to provide an acoustic coupling between the ultrasound transducer and the ultrasound transducer interface pad (“the spacer component 118 [substrate] of the cap 110 can include an injection-moldable, acoustically transparent material and can be molded separately before joined to the cap or molded directly to the cap in a two-shot injection molding process. The material of the spacer component 118 can include a thermoplastic elastomer (“TPE”), silicone, etc. In one embodiment, the lubricity of this or other spacer components described herein can be improved by including a suitable coating, such as a hydrophilic [second hydrophilic layer] or parylene coating, for instance. The coating can be included on one or both of the skin-contacting portion of the spacer component and the portion that contacts the head portion of the ultrasound probe [second surface]. This in turn can assist in ultrasonically coupling the spacer component 118 to the probe head portion and in enabling smooth movement of the spacer component over the skin surface. In one embodiment, the spacer component 118 and probe cap 110 can be packaged in a sterile solution, such as sterile saline. When the cap 110 is later removed from the sterile solution for use, the spacer component 118 maintains its lubrication via the residual sterile saline solution disposed thereon. In another embodiment, the saline solution can be added to surface of the spacer component 118 by the user immediately prior to use.” [0113]-[0114], Fig. 42 and corresponding description, Examiner notes that the addition of saline has been interpreted as being “hydrated”).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Desai with a second hydrophilic layer formed on the second surface of the substrate, wherein the second hydrophilic layer is configured to be hydrated to provide an acoustic coupling between the ultrasound transducer and the ultrasound transducer interface pad as taught by Lindekugel in order to improve ultrasonic coupling of the pad and the probe and to maintain adequate lubrication ([0114] of Lindekugel).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Desai (US 2017/0128042) as applied to claim 1 above and further in view of Berard-Andersen et al. (US 2015/0018686, January 15, 2015, hereinafter “Berard”).
Regarding claim 7, Desai discloses the limitations of claim 6 as stated above. Although Desai discloses the use of a silicone gel couplant (e.g. [0064]), Desai fails to disclose wherein the adhesive layer comprises a silicone gel adhesive coating.
However, Berard teaches, in the same field of endeavor, an adhesive layer that adheres to an ultrasound probe that comprises a silicone gel adhesive coating (“The tape may include a first adhesive surface for adhesion of the silicone gel to the skin and a second adhesive surface for adhesion of the silicone gel to the ultrasound probe. The first and second adhesive surfaces are preferably surfaces of the silicone gel. There may be two silicone gel layers respectively providing the first and second adhesive surfaces. Two similar silicone gel layers may be used, or alternatively the layers may be of different types with properties optimised for best adhesion to the probe and to the skin, respectively.” [0010]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Desai with wherein the adhesive layer comprises a silicone gel adhesive coating as taught by Berard in order to provide 
Regarding claim 8, Desai modified by Berard discloses the limitations of claim 7 as stated above. Desai further discloses, as best understood in light of the 35 USC 112(b) rejection stated above, the adhesive coating has a thickness ranging from approximately 0.025 to 0.2 millimeters (“the adhesive 31 has a very fine thickness, such as 0.001 [0.0254 millimeters] to 0.005 inches [0.127 millimeters], more particularly 0.002 [0.0508 millimeters] to 0.003 [0.0762 millimeters] inches.” [0063]). Desai fails to disclose wherein the silicone adhesive coating has a thickness ranging from approximately 0.025 to 0.2 millimeters
However, Berard further teaches, as best understood in light of the 35 USC 112(b) rejection stated above, wherein the silicone adhesive coating has a thickness ranging from approximately 0.025 to 0.2 millimeters (“The thickness of the tape may be in the range 100 to 500 .mu.m, for example” [0014]; also see “For the above Silbione.TM. adhesives Bluestar Silicones use a test with a steel probe and an adhesive layer thickness of 0.25 mm” [0015]). 
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Desai with wherein the silicone adhesive coating has a thickness ranging from approximately 0.025 to 0.2 millimeters as taught by Berard in order to provide an adhesive layer with improved adhesion to typical ultrasound probe materials ([0008] of Berard). 

Regarding claim 9, Desai modified by Berard discloses the limitations of claim 7 as stated above but does not explicitly teach wherein the silicone gel adhesive coating has a coat weight in a range of 100 to 200 grams per square meter (gsm). However, it would have been an . 

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.A./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793